Citation Nr: 9908383	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal. 

The case was previously before the Board in April 1997, at 
which time it was Remanded to acquire additional medical 
records and obtain diagnostic clarification.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Symptomatology attributable to the veteran's 
schizophrenia currently results in no more than considerable 
social and industrial impairment, and no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
50 percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, Part 4, 4.130 (prior to 
November 7, 1996), 4.132 (from November 7, 1996), Diagnostic 
Codes 9203-9205.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
schizophrenia is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

The veteran has been evaluated as 50 percent disabled for 
schizophrenia since March 1992.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Codes 9203-9205 (before November 7, 1996) and 
38 C.F.R. § 4.130 Part 4, Diagnostic Codes 9203-9205 (after 
November 7, 1996).  

During the pendency of the veteran's appeal, the rating 
criteria for schizophrenia were changed effective November 7, 
1996.  See, Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has held in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), that, when the 
law or regulations change after a claim has been filed but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Therefore, the version of the 
criteria more favorable to the veteran should be applied.  

Under the former diagnostic criteria, the Code provided that 
a 50 percent rating would be assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels was so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
would be assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment of 
the ability to obtain and retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrably unable to obtain or retain employment. 

The new rating criteria provide that a 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long- and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 

The veteran was hospitalized from September 8, 1995 until 
October 6, 1995 with a diagnosis of schizophrenia and alcohol 
and marijuana abuse.  His global assessment of functioning 
(GAF) was reported as 60.  Following his admission, he 
admitted using alcohol and marijuana, which the discharge 
record concluded very likely played a role in the 
exascerbations of his psychotic symptoms leading to his 
hospitalization.  He was alert and oriented into three, 
pleasant and cooperative with good hygiene and grooming.  He 
was noted as restless, showed a flat affect and an anxious 
mood.  He reported auditory hallucinations and some paranoid 
delusions.  He was without suicidal or homicidal ideation.  
Speech was within normal limits.  His symptoms were reported 
as rapidly subsiding, but he was preoccupied with wanting to 
stay in the hospital and was very vocal about such a need.  
His stated reasons for wanting to stay varied from wanting to 
stay and make money to fear he might relapse into using 
street drugs.  Paragraph 29 disability benefits were awarded 
from the date of his initial hospitalization and a 50 percent 
evaluation was resumed from November 1, 1995.   

The veteran was admitted for two days in November 1996, 
predominantly for substance abuse.  He stated that he wanted 
to be on long term treatment for substance abuse.  The 
hospital summary reflects a very serious problem with 
substance abuse.  Global Assessment of Functioning was 40.  
Outpatient records through October 1997 show improvement with 
medications.  

He was admitted for several weeks in January 1997 into a 
private facility, and he reported not taking his medications 
prior to admission.  He also reported not having slept for 3 
days prior to admission.  He refused medications at times 
during hospitalization, gradually progressing to accepting 
same.  He denied drug or alcohol use; drug screening was 
positive for cannabis.  Discharge diagnosis was bipolar 
disorder, manic type.  His GAF was reported as 20-30. 

The veteran was afforded a VA psychiatric examination in 
January 1997 after his hospital discharge.  A supplemental 
evaluation from January 1998 was also provided by the 
examiner.  At the time of the January 1997 examination, 
speech was slurred and overly loud.  The veteran reported no 
auditory hallucinations but had thoughts that might be called 
paranoid.  He was normally oriented and could multiply 6X7.  
He reported negative thoughts and extensive drug use.  He 
responded that "not to count chickens before they hatched 
meant not to count on things before you see them.  Diagnosis 
was psychosis, NOS in partial remission with medications.  
Axis IV was reported as withdrawal/use of psychotogenic 
drugs.  His GAF was reported as 45.

In January 1998, the examiner performed a detailed review of 
the claims file and recounted the veteran's extensive history 
of polysubstance abuse as previously reported and as 
evidenced by clinical records.  The examiner noted abuse of 
alcohol, cocaine and marijuana, and that the first and third 
substances were associated with psychogenesis.  The examiner 
commented that 3-4 days without sleep together with a peaking 
of psychotic symptoms would produce a low GAF during such 
crisis.  He also indicated that crisis type hospitalizations 
such as that of January 1997 were to be expected with the 
veteran's psychotogenic drug habit.  The examiner also 
reported that psychotogenic drugs produced paranoid trends, 
rushing of thoughts as well as the evidence of hallucinations 
and paranoia.  Apart from crises and on the basis of the 
veteran's clinical conduct, the examiner considered the 
veteran capable to undertake the complex activities involved 
in obtaining drugs.  He additionally considered a GAF of 45 
more accurately reflected the state of the veteran's mental 
health aside from crises.  The examiner also concluded that a 
durable diagnosis of schizophrenia or manic depressive 
disorder could not be applied, considering the veteran's 
symptoms, signs and past records.  

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board considers that, for evaluation purposes, 
the VA examination in January 1997 and record review in 
January 1998 are most probative of the veteran's condition.  
The evidence demonstrating that the veteran has a more 
serious condition is that contained in private hospital 
records from January 1997.  However, those records were 
prepared without review of the veteran's extensive mental 
history and addressed his drug use only in passing.  The VA 
report attributed the veteran's hospitalizations and crises 
to drug use, not to his service connected disability.  
Consequently, those exascerbations and symptoms are not 
properly for consideration in the evaluation of the 
disability at issue. 

The question here is one of degree.  The Board considers the 
disability picture as not consistent with more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, the Board concludes that the veteran's 
schizophrenia is not productive of more than a 50 percent 
disability evaluation under either version of the rating 
criteria.

The Board acknowledges that the record contains GAF scores of 
45 and even lower which are  indicative of severe 
symptomatology, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  
However, the Board also notes that the January 1998 VA 
examination report suggests that most of the veteran's 
psychiatric difficulty is due to his substance abuse rather 
than schizophrenia.  There is no evidence of record that the 
veteran's GAF scores are entirely attributable to his 
schizophrenia.  The Board points out to the veteran that VA 
compensation may not be predicated on substance abuse.  In 
this regard, a review of his medical records clearly 
demonstrates that his most serious psychiatric dysfunction 
involves his drug abuse.  In light of the foregoing, the 
Board is not persuaded that the veteran's schizophrenia is 
disabling to such a degree as to warrant an evaluation in 
excess of 50 percent, under both versions of the rating 
criteria.  In conclusion, after a review of all the evidence 
of record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent, 
and his appeal is denied.  

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 50 percent. 

Finally, the Board acknowledges the veteran's contentions 
that he has had difficulty maintaining employment.  However, 
the Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  The Board finds no evidence of record that the 
veteran's schizophrenia has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned 50 percent evaluation), such that application of the 
regular schedular standards is impracticable.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 

337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluation for schizophrenia is 
denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


